Citation Nr: 0034102	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  94-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for poor concentration 
as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for slowness in thought 
as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for memorization 
problems as a chronic disability resulting from an 
undiagnosed illness.

6.  Entitlement to service connection for nervousness as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for nausea as a chronic 
disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for sweating as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for excessive 
salivation as a chronic disability resulting from an 
undiagnosed illness.

10.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

11.  Entitlement to service connection for dizziness as a 
chronic disability resulting from an undiagnosed illness.

12.  Entitlement to service connection for weakness as a 
chronic disability resulting from an undiagnosed illness.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had periods of service, including from August 
1979 to September 1982 from September 1988 to September 1992 
and from January 1996 to January 2000.  There is conflicting 
information as to possible service in the Gulf War, and this 
will be discussed below.

This appeal arises from the December 1993 rating decision 
from the Louisville, Kentucky Regional Office (RO) that 
denied the veteran's claim for service connection for 
headaches, weakness, dizziness, lack of concentration, slow 
thought process, memory loss, nervousness, sweating, 
overproduction of saliva, nausea, exhaustion, and breathing 
difficulty, secondary to veteran's service in the Persian 
Gulf.  A Notice of Disagreement was filed in January 1994 and 
a Statement of the Case was issued in February 1994.  A 
substantive appeal was filed in March 1994 with no hearing 
requested.

This case was remanded in August 1998 for further 
development.  The case was thereafter returned to the Board.  
During the course of development of this claim, a VA 
examination was requested on November 15, 1999.  However, 
subsequent to the VA examination request, the RO documented 
that the veteran had returned to active duty in January 1996.  

During the course of this appeal, the veteran has relocated 
to Montana, and his claim is now being handled by the Fort 
Harrison, Montana RO.   


REMAND

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

In the August 1998 Board Remand, it was requested that the 
veteran's service in Southwest Asia be verified.  The record 
reflects both that the veteran served in Southwest Asia from 
January 6, 1991 through May 9, 1991 and that he was in 
receipt of the Southwest Asia Service Medal with three bronze 
stars and the Kuwait Liberation Medal.  However, a November 
1998 report from the National Personnel Records Center 
indicates that the veteran only had ACDUTRA between September 
1988 and September 1992 and was not in Southwest Asia.  
Therefore, the veteran's service in Southwest Asia during the 
Persian Gulf War must be clarified prior to any further 
development in this case.

Upon clarification, and if it is determined that the veteran 
did serve in Southwest Asia during the Persian Gulf War, the 
RO should develop the claims as required.  This should 
include providing examinations regarding the veteran's claim 
of entitlement to service connection for headaches, fatigue, 
poor concentration, slowness in thought, memorization 
problems, nervousness, nausea, sweating, excessive 
salivation, respiratory symptoms, dizziness, and weakness as 
chronic disabilities resulting from an undiagnosed illness.

Further, the Board also notes that the veteran has had a more 
recent period of active duty.  Service medical records from 
this period of service should be obtained.  

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO must consider and 
comply with the provisions of the new Act in adjudicating the 
veteran's claim.

It is further noted that the veteran is claiming service 
connection for fatigue as a chronic disability resulting from 
an undiagnosed illness.  In this regard it is noted that VA's 
criteria for diagnosing chronic fatigue syndrome (a 
recognized diagnostic entity as opposed to fatigue as an 
undiagnosed illness) appear in 38 C.F.R. § 4.88a, and were 
revised effective July 15, 1995.  [A new Diagnostic Code 6354 
was also established so that once service-connected, 
disability ratings may be uniformly effectuated].  
Specifically, the pertinent VA regulation concerning the 
diagnosis of chronic fatigue syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  All of the veteran's periods of 
service should be verified, including a 
recent period of service.  The specific 
dates of the veteran's service in 
Southwest Asia must be ascertained.  The 
veteran's personnel records should be 
obtained.  

2.  The RO should obtain all of the 
veteran's service medical records, 
including from any more recent period of 
service.  All attempts to locate and 
obtain these records should be documented 
in the claims file.  Once obtained, these 
records (or legible copies thereof) 
should be permanently associated with the 
claims file.

3.  The RO should comply with the duty to 
assist provisions of the new Act.  This 
should include requesting from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for headaches, fatigue, poor 
concentration, slowness in thought, 
memorization problems, nervousness, 
nausea, sweating, excessive salivation, 
respiratory symptoms, dizziness, and 
weakness either during service or since 
service.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file.  These should 
include any records from a VA Medical 
Center.  As to the undiagnosed 
disabilities for which the veteran is 
seeking service connection, he should be 
requested to submit evidence of 
nonmedical indicators of the existence of 
such conditions, such as documentation of 
time lost from work, evidence affirming 
changes in the veteran's physical 
abilities and appearance, etc. 

4.  Following completion of the above 
development, the veteran should be 
afforded a neurological examination 
regarding the claim of entitlement to 
service connection for headaches, 
dizziness, weakness, poor concentration, 
and slowness of thought as chronic 
disabilities resulting from an 
undiagnosed illness; a general medical 
examination regarding the claims for 
entitlement to service connection for 
fatigue, sweating, excessive salivation 
and weakness as chronic disabilities 
resulting from an undiagnosed illness; a 
psychiatric examination regarding the 
claims for entitlement to service 
connection for headaches, dizziness, 
fatigue, poor concentration, slowness in 
thought, memorization problems, and 
nervousness as chronic disabilities 
resulting from an undiagnosed illness; a 
gastrointestinal examination regarding 
the claim for service connection for 
nausea as a chronic disability resulting 
from an undiagnosed illness; and a 
respiratory examination regarding the 
claim for service connection for 
respiratory symptoms as a chronic 
disability resulting from an undiagnosed 
illness; 

The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations. 

I.  Neurological Examination 

(a)  The examiner should note and 
detail all reported symptoms of 
headaches, dizziness, poor 
concentration, slowness of thought, 
memorization difficulties, and 
weakness.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all these complaints and indicate 
what precipitates and what relieves 
these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from these complaints. 

(c)  The examiner should 
specifically determine if these 
complaints are due to a known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to these complaints.  
Symptom-based "diagnoses" such as 
(but not limited to) "headaches" 
are not considered as diagnosed 
conditions for compensation 
purposes.  If these complaints 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War or any other cause.

(d)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

II.  General Medical Examination 

(a)  The examiner should note and 
detail the veteran's reported 
symptoms of fatigue, sweating, 
weakness and excessive salivation.  
He/she should also elicit 
information on the nature of the 
veteran's employment, the number of 
hours spent each day at work, 
athletic activities he participates 
in, the number of hours he sleeps 
each night, etc.

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  The examiner should also 
determine if it is at least as 
likely as not that the veteran has 
chronic fatigue syndrome (see 
criteria listed above) or another 
known diagnostic entity responsible 
for his complaints of fatigue.  If 
the symptoms of fatigue, sweating, 
weakness and excessive salivation 
cannot be attributed to a known 
diagnostic entity, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or any other cause.

III.  Psychiatric Examination

The examiner should determine 
whether there is objective evidence 
of chronic fatigue, poor 
concentration, dizziness, weakness, 
slowness in thought, memorization 
problems, or nervousness.  The 
examiner should note whether these 
symptoms are as least as likely as 
not, attributable to a known 
diagnostic entity.  The examiner 
should provide all factors upon 
which the diagnosis was made.  
Appropriate testing should be 
ordered if needed to make any 
determination.  If the symptoms 
cannot be attributed to a known 
diagnostic entity, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or any other cause. 

IV.  Gastrointestinal Examination

 (a) The examiner should note and 
detail all reported symptoms of 
nausea.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all 
complaints relating to nausea and 
indicate what precipitates and what 
relieves these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from chronic nausea. 

(c)  The examiner should 
specifically determine if the 
veteran's nausea is due to a known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's nausea.  
Symptom-based "diagnoses" such as 
(but not limited to) "nausea" are 
not considered as diagnosed 
conditions for compensation 
purposes. 

V.  Respiratory Examination

(a)  The examiner should note and 
detail the veteran's reported 
respiratory symptoms. 

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  If there are objective 
indications that the veteran is 
suffering respiratory symptoms, the 
examiner should note whether it is 
at least as likely as not that the 
manifestations are attributable to a 
known diagnostic entity.  If the 
manifestations cannot be attributed 
to a known diagnostic entity, the 
examiner should be asked to 
determine if there is affirmative 
evidence that the undiagnosed 
illness was not incurred during 
active service during the Gulf War, 
or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the 
veteran's most recent departure from 
service during the Gulf War or any 
other cause.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If an examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

5.  The RO should review the examination 
reports to ensure that they are adequate 
for rating purposes.  If an examination 
is inadequate for any reason, the RO 
should return the examination report to 
the examining physician and request that 
all questions be answered.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


